Citation Nr: 1530646	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to March 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS VA e-folder contains a March 2015 private medical statement regarding the Veteran's back disability claim, without a waiver of the right to have the additional medical evidence reviewed by the RO.  As the Board is remanding the claim for service connection for a back disability, the RO will have an opportunity to review the additional medical evidence.  

The issues of entitlement to service connection for a back disability and entitlement to service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active duty or is related to an incident of service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is caused by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Merits of the Claim

The Veteran seeks service connection for bilateral hearing loss.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for bilateral hearing loss have been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough. Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

The Veteran has a current hearing loss disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In May 2012, the Veteran underwent a VA audiological examination.  After audiological testing, the examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz for both ears.  As such, the Veteran has a current disability in accordance with 38 C.F.R. § 3.385.  

Service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  Upon discharge form service, clinical evaluation of the Veteran's ears was normal and audiometric testing reflected normal hearing.  See the undated report of medical examination at separation.  Additionally, he denied having any ear, nose, or throat trouble on his report of medical history at separation.  More importantly, his DD Form 214 shows that his military occupational specialty (MOS) was an armor crewman and he received the Sharpshooter Badge with Tank Weapon Bar, Expert Badge with Pistol Bar, and Marksman Badge with Rifle Bar.  His MOS along with awards for weaponry conceivably exposed him to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus, noise exposure is conceded.  See 38 U.S.C.A. § 1154.  

As such, the crux of this case hinges on whether there is an etiological relationship between the Veteran's bilateral hearing loss and his military service.  As previously stated, the Veteran was afforded a VA audiological examination in May 2012.  The Veteran reported serving as an armor crewman during his military service.  After audiological testing, the examiner diagnosed the Veteran with sensorineural hearing loss in both ears, along with tinnitus.  After review of the Veteran's claims file and audiological test results, the examiner concluded that it is at least as likely as not that the Veteran's tinnitus is caused by or a result of military noise exposure because he served as an armor crewman during service.  On the other hand, the examiner opined that the bilateral hearing loss is not at least as likely as not caused by or a result of his military service.  The examiner explained that hearing was within normal limits on both entrance and discharge with no significant threshold shift noted.  Additionally, the examiner referenced to medical literature, which suggests that "there is no scientific basis for delayed onset noise inducted hearing loss, i.e., hearing normal at discharge and casually attributable to military noise exposure."  

In support of his claim, the Veteran submitted an April 2013 private medical statement from B.S., M.D.  Dr. B.S. stated that the Veteran has been diagnosed with tinnitus and hearing loss.  Dr. B.S. also noted that the Veteran served in the military.  He concluded that it is at least as likely as not that his hearing loss is a result of his service exposure to severe acoustic noise.  

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

There is conflicting yet informed and competent medical evidence as to whether the Veteran's bilateral hearing loss is caused by his military service.  However, no apparent basis exists for rejecting any of the opinions.  Furthermore, the Board finds the Veteran's statements regarding his hearing loss credible.  While the Veteran's service treatment records fail to show any complaints, treatment, or diagnosis of bilateral hearing loss, the Veteran has consistently asserted that his hearing loss began in service while serving as an armor crewman and he was not exposed to acoustic trauma after service.  His statements are facially plausible and align with his statements regarding his tinnitus which have already been deemed credible by the RO, in that his claim for tinnitus was granted based on the same assertion for bilateral hearing loss, i.e., his MOS as an armor crewman.  Thus, there is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise.  

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.  
REMAND

With regard to the Veteran's service connection claim for hepatitis C, a remand is required to obtain a VA addendum opinion because the June 2012 VA medical opinion is inadequate.  The examiner opined that it is less than likely as not that the Veteran's hepatitis C was incurred in or caused by the numerous vaccine injections from injector guns that were used on multiple Veterans in Vietnam without being sterilized between each use.  The examiner explained that based on a medical literature search, there is a lack of any scientific evidence to document transmission of HCV (hepatitis C) with air gun injectors.  The Board acknowledges this opinion, but notes that the examiner failed to discuss VA's own policy from VBA's Fast Letter 04-13, which recognizes air injector inoculations as "biologically plausible" transmitters of hepatitis C.  Therefore, an addendum opinion is warranted.  

With regard to the Veteran's service connection claim for a back disability, a remand is warranted in order to determine the etiology of the Veteran's back disability.  In support of his claim, the Veteran submitted a March 2015 private medical statement.  The private physician noted the Veteran's reports of his low back pain beginning during his military service.  He concluded that the Veteran's current back disability is more likely than not related to his military service.  The Veteran is competent to report experiencing back pain in service.  Thus, as no VA examination or opinion has been sought to date by VA as to the question of the service incurrence of a back disability, the Board finds that its obligation to assist the Veteran requires that additional development be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the June 2012 VA examination relating to his claim for service connection for hepatitis C for reconsideration of the previous medical opinion.  If the examiner is not available, then a VA clinician with the relevant medical expertise should be asked to review the claims file and provide the requested medical opinion.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion. 

After reviewing the claims file, the reviewing clinician should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hepatitis C is related to events during his service, to include as a result of inoculations received via jet injectors and exposure to blood while working in a dispensary.  

In offering the opinion, the reviewing clinician should consider the Veteran's statements made throughout the appeal regarding his hepatitis C, the June 2012 VA opinion, and the VBA Fast Letter 04-13.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  Schedule the Veteran for a VA orthopedic examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a back disability, which had its onset or was aggravated during active service.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each back disability found.  For each diagnosis, the examiner must provide an opinion as to whether the back disability began during service, was chronically worsened during service, or is related to any incident of service.  The examiner must also comment on the March 2015 private medical statement.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


